DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 01/13/2022.
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 10, and 17.
Bailey et al. (US 2017/0109209 A1) teaches a thread scheduling mechanism for threads accessing critical sections of code (See [0002], [0010], [0016], [0026], [0028-32], and [0035]) 
Accapadi (US 2006/0277551 A1) teaches determining an expected lock time for a critical section (See Abstract, [0038], [0065], [0066], and [0068]).
Barth et al. (US 6,795,873) teaches determining an estimated processing time (EPT) and utilizing the EPTs to determine a schedule for requests (See Abstract, Fig. 3, and Cols. 9-10). 

The features “determine anticipated processing speeds of the plurality of concurrent threads when executing the critical sections, select a first thread to enter a corresponding first critical section of code based, at least in part, upon the anticipated processing speeds indicating that the first thread is anticipated to be faster-moving than at least one other slower-moving thread of the plurality of concurrent threads, and allow the first thread to enter the first critical section of code before the at least one other slower-moving thread of the plurality of concurrent threads enters at least one other corresponding critical section” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195